NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         JAN 30 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 LAMONT JOHNSON,                                  No. 12-17393

                  Plaintiff-Appellant,            D.C. No. 2:10-cv-02839-GEB-
                                                  CKD
   v.

 WACHOVIA BANK, N.A.; et al.,                     MEMORANDUM*

                  Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Garland E. Burrell, Jr., District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Lamont Johnson appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims related to the foreclosure of his

properties. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

of discretion a denial of a motion for leave to file an amended complaint. See

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011).

We affirm.

      The district court did not abuse its discretion in denying Johnson’s motion

for leave to file a second amended complaint because the proposed amendments

would have been futile. See Gardner v. Martino, 563 F.3d 981, 990, 992 (9th Cir.

2009) (no abuse of discretion in denying leave to amend where the proposed

amendment would be futile).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); see also Greenwood v. FAA, 28
F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture arguments for an

appellant, and a bare assertion does not preserve a claim . . . .”).

      We reject as without merit Johnson’s contentions that the district court

demonstrated bias and failed to afford him sufficient time to submit a proposed

second amended complaint.

      Johnson’s request for judicial notice, filed on April 2, 2013, is denied.

      AFFIRMED.




                                           2                                      12-17393